Case 16-34386        Doc 41     Filed 04/16/19     Entered 04/16/19 13:11:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 34386
         Lindsey P Whitaker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/28/2016.

         2) The plan was confirmed on 03/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/07/2019.

         5) The case was Converted on 03/27/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-34386            Doc 41       Filed 04/16/19    Entered 04/16/19 13:11:46                Desc         Page 2
                                                       of 3



 Receipts:

          Total paid by or on behalf of the debtor                 $41,150.00
          Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                       $41,150.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $4,000.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                           $1,848.72
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $5,848.72

 Attorney fees paid and disclosed by debtor:                         $0.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Honda Finance Corporation   Unsecured           0.00           NA              NA            0.00       0.00
 Bank Of America                      Unsecured           0.00           NA              NA            0.00       0.00
 Becket & Lee                         Unsecured     36,976.25     37,158.59        37,158.59     13,728.70        0.00
 Capital One                          Unsecured           0.00           NA              NA            0.00       0.00
 Capital One / Carson                 Unsecured           0.00           NA              NA            0.00       0.00
 Chase Card Services                  Unsecured           0.00           NA              NA            0.00       0.00
 Citibank                             Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Ann Taylor             Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Carsons                Unsecured           0.00           NA              NA            0.00       0.00
 Comenity Bank/Value City Furniture   Unsecured           0.00           NA              NA            0.00       0.00
 Discover Financial Services          Unsecured           0.00           NA              NA            0.00       0.00
 Fed Loan Sevicing                    Unsecured           0.00           NA              NA            0.00       0.00
 Franchise Tax Board of Califor       Priority            0.00      1,810.66        1,810.66           0.00       0.00
 Internal Revenue Service             Priority       6,276.00       3,986.45        3,986.45      3,986.45        0.00
 Internal Revenue Service             Unsecured           0.00        749.00          749.00        276.73        0.00
 JP Morgan Chase                      Unsecured           0.00           NA              NA            0.00       0.00
 Lbs Financial Cu                     Unsecured           0.00           NA              NA            0.00       0.00
 MOHELA on behalf of SoFi             Unsecured     40,472.00     40,520.98        40,520.98           0.00       0.00
 Navient Solutions Inc                Unsecured      5,767.00            NA              NA            0.00       0.00
 Peoples Gas                          Unsecured           0.00           NA              NA            0.00       0.00
 Resurgent Capital Services           Unsecured     33,782.00     32,946.04        32,946.04     12,172.32        0.00
 Saf/Trustudent                       Unsecured           0.00           NA              NA            0.00       0.00
 Sofi Lending Corp Personal Loan      Unsecured     14,129.00     13,904.18        13,904.18      5,137.08        0.00
 Syncb/ethan Allen                    Unsecured           0.00           NA              NA            0.00       0.00
 Synchrony Bank/Amazon                Unsecured           0.00           NA              NA            0.00       0.00
 Synchrony Bank/Care Credit           Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-34386        Doc 41      Filed 04/16/19     Entered 04/16/19 13:11:46             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,797.11          $3,986.45              $0.00
 TOTAL PRIORITY:                                          $5,797.11          $3,986.45              $0.00

 GENERAL UNSECURED PAYMENTS:                            $125,278.79         $31,314.83              $0.00


 Disbursements:

         Expenses of Administration                             $5,848.72
         Disbursements to Creditors                            $35,301.28

 TOTAL DISBURSEMENTS :                                                                     $41,150.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
